 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONTAE EUGENE ROBINSON,
Petitioner
CIVIL NO. 3:17-CV-1696
V.
(Judge Caputo)
SUPERINTENDENT LAUREL
HARRY, et al.,

Respondents

ORDER
AND NOW, this 17th day of DECEMBER 2019, upon consideration of Mr.
Robinson’s petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2254, and the
parties’ briefs, based on the accompanying Memorandum, it is ORDERED that:

1. The Petition (ECF No. 1) fora writ of habeas corpus filed
under 28 U.S.C. § 2254 is DISMISSED as time-barred.

2. A certificate of appealability is DENIED.

3. The Clerk of Court shall CLOSE this case.

/s/ A. Richard Caputo
A. RICHARD CAPUTO
United States District Judge

 
